OliyeR, Presiding Judge:
This appeal for reappraisement involves the valuation of a shipment of rugs from France. The merchandise was invoiced at various prices per each rug in French francs, and was entered at $2.80 per sq. meter, United States currency. Appraisement was based on the entered value. The merchandise was shipped from France during November 1939 pursuant to orders for the same dated April 20 and August 31, 1939.
The only evidence introduced herein is plaintiff’s collective exhibit 1, a certified copy of report of William A. Conkright, acting supervising Treasury attaché, which establishes that the relationship between the importer and exporter was that of buyer and seller; that the manufacturer is free to sell to all American purchasers; that the manufacturer issues no price lists, prices being fixed by negotiations in each instance; that the goods are produced only after receipt of the order; and that “effective with an order dated October 17,1939, * * *, the price was increased to $3.10 per sq. meter.”
In regard to the foreign value the report shows that no such or similar merchandise was sold in France.
The case of White Lamb Finlay, Inc. v. United States, 29 C. C. P. A. 199, C. A. D. 192, is controlling herein. In that case the court held that where the market value changes between the date of purchase and the date of exportation in the case of goods not carried in stock but freely offered for sale to all purchasers for future delivery, the market value on or about the latter date must be taken for appraisement purposes.
I therefore find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination'of the value of the involved merchandise, and that such value was $3.10 per sq. meter, United States currency.
Judgment will be rendered accordingly.